Case 2:20-cv-00966-NR Document 415-11 Filed 08/28/20 Page 1 of 2




                 EXHIBIT A-11
                    Case 2:20-cv-00966-NR Document 415-11 Filed 08/28/20 Page 2 of 2
8/16/2020                                  Candidates vie for state office in Pennsylvania's primary election ~ Centre Daily Times

    r~: une or Tne most significant roles or our commonweaitn is to taxe care or tnose
    facing challenges beyond their control. These challenges, while varied, should not
    limit these individuals from enjoying a happy and engaging life in their
    communities. I enjoy supporting local events, fundraisers and legislation to assist
    in gaining employment for our citizens with intellectual disabilities. I have also
    sponsored legislation to ensure support services can be provided to them while
    living in their family's home or other community-based settings.




   Mail-in ballots for the June 2 primary election can be dropped off in a designated box outside of the Centre
   County Government's Willowbank Building. ABBY GREY ADREV@CENTREDAILY.COM


   Q COMMENTS v                                                                                                                        EXHIBIT
                                                                                                                                     Marks 08/19/20 EX20



                We use cookies and similar technologies. By continuing to                                           ACCEPT
                                                                                                                    COOKIES
                use this website, you consent to our Terms of Service and
                our Privacy Policy.

https://www.centredaily.com/news/politics-govemmenUelection/article242572651.html                                                             32/36
